264 F.2d 371
105 U.S.App.D.C. 85
DISTRICT OF COLUMBIA, Petitioner,v.The SALVATION ARMY, Respondent.
No. 14603.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 11, 1959.Decided Feb. 19, 1959.

Mr. Robert E. McCally, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Henry E. Wixon, Asst. Corp. Counsel, were on the brief, for petitioner.
Mr. Frederick A. Ballard, Washington, D.C., with whom Messrs. Eugene B. Thomas, Jr., and Geoffrey Creyke, Jr., Washington, D.C., were on the brief, for respondent.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
Early in January, 1957, the Salvation Army acquired a rather large building to house its activities, theretofore conducted in three smaller structures.  It was necessary, however, to do extensive remodeling before the building could be used for the intended purpose.  Architects were employed, plans and specifications were prepared and approved, and bids were received before July 1, 1957.  The contract for general renovation was signed July 9, 1957, but a contract for the construction and installation of a specially designed elevator was executed about the middle of May and construction was immediately begun.


2
On September 4, 1957, the Assessor of the District of Columbia assessed the newly acquired property for taxation for the fiscal year which began July 1, 1957.  Thereupon the Salvation Army appealed to the District of Columbia Tax Court to cancel the tax and to declare the property fully exempt from real estate taxation.  In an exhaustive opinion, of which we fully approve, the Tax Court held the property exempt under 47-801a(h), D.C.Code (1951), which is as follows:


3
'(h) Buildings belonging to and operated by institutions which are not organized or operated for private gain, which are used for purposes of public charity principally in the District of Columbia.'


4
After the briefs in this case had been filed, we handed down an opinion in District of Columbia v. George Washington University, 1958, 104 U.S.App.D.C.  ,  262 F.2d 36, in which we held that two buildings owned by the University were exempt from taxation when on July 1 one of them was actually being remodeled for an exempt use, and on the other preliminary work was being done which was necessary to prepare it for remodeling.  On oral argument the District of Columbia attempted to distinguish the George Washington University case by saying the statute (47-801a(j), D.C.Code (1951)) differs from that here involved, and that the University intended its newly acquired buildings for expansion purposes, while here the new building was intended to replace the others.  We see no essential difference in the wording of the two statutory sections, and we reject the expansion-replacement differentiation.  The George Washington University decision is dispositive of the case at bar.


5
Affirmed.